DETAILED ACTION

Status of Claims
Amendment filed September 2, 2022 is acknowledged.   
Claims 18 is cancelled.    
Claims 1-17 and 19-20 are pending. 
Claims 1, 6, 7, 13, 16-17 have been amended.    
Claims 1-17 and 19-20 are examined below.
Claims 1-16 are rejected.
Claims 17 and 19-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed September 2, 2022 regarding claims 1, 11, and 12 have been fully considered but they are not persuasive. 
Regarding amended claim 1, applicant states:
In rejecting claim 7, the Office Action asserts "Kuo in view of Tsai teaches in the isolation recess, the side surface of the lower inter-wiring dielectric layer has a rugged portion (Kuo: portion of layer 22 will necessarily have some roughness) …”  Please see Office Action, page 15 lines 21-23.
While Kuo et al. (US 8,580,657; hereinafter "Kuo") discloses a notch 30, an interlayer dielectric (ILD) included in an interconnection structure 22 and a passivation layer 24 and an insulation layer 40 formed on the interconnection structure 22, e.g., in Fig. 6, Kuo does not show a side surface of the ILD is rougher than another side surface in the notch 30.  Figure 6 of Kuo is reproduced below with certain highlighting added[.]
Therefore, cited references fails to disclose or suggest "wherein, in the isolation recess, the side surface of the lower inter-wiring dielectric layer is rougher than the side surface of the upper inter-wiring dielectric layer," recited in claim 1. Accordingly, claim 1 is believed to be allowable.

However, nowhere in the present disclosure is the means by which the “roughness” is attained on only the lower inter-wiring layer such that one of ordinary skill in the art would understand how to produce the device and to what extent the roughness constitutes the invention.  Given the amount of direction provided by the inventor, one of ordinary skill in the art would understand that the comparative roughness must be achieved by the single etching/cutting step and is thus inherent to the device.  Thus, applicant’s argument is not relevant.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claim 1, the claim reads “in the isolation recess, the side surface of the lower inter-wiring dielectric layer is rougher than the side surface of the upper inter-wiring dielectric layer.”  The inventor clearly claims that the invention must include that the lower inter-wiring dielectric layer is rougher than the side surface of the upper inter-wiring dielectric layer, but gives no description whatsoever as to how such roughness is to be achieved, and to what extent said roughness constitutes the invention.  There are no additional etching steps or “surface-roughening’ steps included by the inventor, and no working examples are given of any relative roughness that constitutes the invention.  One of ordinary skill in the art has no direction or examples of how to achieve the claimed selective roughness of only the lower inter-wiring layer, and to what extent the “roughness” constitutes the invention rather than an accidental property of a low-k dielectric material.

Claim 2 depends on claim 1, and thus inherits the rejection thereon.

Claim 3 depends on claim 2, and thus inherits the rejection thereon.

Claim 4 depends on claim 2, and thus inherits the rejection thereon.

Claim 5 depends on claim 2, and thus inherits the rejection thereon.

Claim 6 depends on claim 1, and thus inherits the rejection thereon.

Claim 7 depends on claim 1, and thus inherits the rejection thereon.

Claim 8 depends on claim 7, and thus inherits the rejection thereon.

Claim 9 depends on claim 7, and thus inherits the rejection thereon.

Claim 10 depends on claim 1, and thus inherits the rejection thereon.

Claim 11 depends on claim 1, and thus inherits the rejection thereon.

Claim 12 depends on claim 11, and thus inherits the rejection thereon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 9,620,488; hereinafter “Yu”).
Regarding claim 1, Yu (Figure 11 or 1F) teaches semiconductor chip comprising:
a device layer (202) on a substrate (200), the device layer including a plurality of semiconductor devices (202);
a wiring structure (210 and 206) and a lower inter-wiring dielectric layer (208, 204, 136 and 134) each on the device layer, the lower inter-wiring dielectric layer surrounding the wiring structure and having a lower permittivity than silicon oxide (column 4, lines 31-34; polyimide with a permittivity of 2.78-3.48);
an upper inter-wiring dielectric layer (130 or 126 or 120) on the lower inter-wiring dielectric layer, the upper inter-wiring dielectric layer having a permittivity that is equal to or higher than a permittivity of silicon oxide (column 3, lines 13-26 and column 3, line 65 – column 4, line 5; silicon oxide with a permittivity of 3.9);
an isolation recess (trench in which 142 exists) along an edge of the substrate, the isolation recess formed on a side surface of the lower inter-wiring dielectric layer (136) and a side surface of the upper inter-wiring dielectric layer (130 or 126 or 120), the isolation recess having a bottom surface at a level that is equal to or lower than a level of a bottom surface of the lower inter-wiring dielectric layer (136); and
a cover dielectric layer (142 and 148) covering the side surfaces of the lower inter-wiring dielectric layer and the upper inter-wiring dielectric layer and the bottom surface of the isolation recess (Figure 1F),

The expression
“wherein, in the isolation recess, the side surface of the lower inter-wiring dielectric layer is rougher than the side surface of the upper inter-wiring dielectric layer.”

is taken to be an inherent feature that occurs during the mode of operation of the device.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 

The device, as described above, will function this way due to its physical construction.  Patentable weight can only be ascribed to the physical construction of the device, without regard for the operational mode or features inherent therein. 

Regarding claim 2, Yu teaches the substrate has four sides which form a rectangular shape in a plan view (Figures 5-7), and
the cover dielectric layer has a step portion along at least one of the four sides of the substrate (step of 148 from 146 to 142 or the step of 142 at bottom of trench).

Regarding claim 3, Yu teaches the step portion (step from 146 to 148) of the cover dielectric layer extends along the four sides of the substrate (Official notice is backside metal feature 146 is limited in size in relation to the substrate, so any step from 146 to 148 extends at least partially along the four sides of the substrate).

Regarding claim 4, Yu teaches the step portion of the cover dielectric layer (step of 142 at bottom of trench: Figure 1F) is at a higher level than a top surface of the lower inter-wiring dielectric layer (208) and at a lower level than a top surface of the upper inter-wiring dielectric layer (120).

Regarding claim 5, Yu teaches the step portion of the cover dielectric layer is at a higher level than a top surface of the upper inter-wiring dielectric layer (130 or 126 or 120).

Regarding claim 6, Yu teaches the substrate has four sides which form a rectangular shape in a plan view (Figures 5-7), and
the cover dielectric layer has a trench along some of the four sides of the substrate (Figure 1F).

Regarding claim 7, Yu teaches the cover dielectric layer includes a sub cover dielectric (142) layer covering the side surface of the lower inter-wiring dielectric (136) layer and conformally covering a top surface of the upper inter-wiring dielectric layer (130 or 126 or 120) and inner and bottom surfaces of the isolation recess (Figure 1F).

Regarding claim 8, Yu teaches the cover dielectric layer further includes an upper cover (148) dielectric layer filling the isolation recess and covering the sub cover dielectric layer (142).

Regarding claim 10, Yu teaches the wiring structure includes a plurality of wiring layers including a lower wiring layer at the lowest level among the plurality of wiring layers, and
a bottom surface of the lower wiring layer is at the same level as the bottom surface of the lower inter-wiring dielectric layer.

Regarding claim 11, Yu teaches the wiring structure includes a plurality of wiring layers (138) including a lower wiring layer at the lowest level among the plurality of wiring layers (Figure 1F), and
a top surface of the lower wiring layer (134) is at the same level as the bottom surface of the lower inter-wiring dielectric layer.

Regarding claim 13, Yu teaches a semiconductor chip comprising:
a device layer on a substrate (Figure 1F: 202 including 208 and 136 or 202), the device layer including a plurality of semiconductor devices (202);
a wiring structure (128) and a lower inter-wiring dielectric layer (130) each on the device layer, the lower inter-wiring dielectric layer surrounding the wiring structure (Figure 14);
an upper inter-wiring dielectric layer (120) on the lower inter-wiring dielectric layer;
an isolation recess (trenches in which 142 are arranged) arranged along the entirety of an edge of the substrate and extending from a top surface of the upper inter-wiring dielectric layer at least to the same level as a bottom surface of the lower inter-wiring dielectric layer (Figure 1F: extends beyond a bottom surface of layer 130; part of the lower inter-wiring layer); and
a cover dielectric layer (148) filling the isolation recess, covering at least a portion of the top surface of the upper inter-wiring dielectric layer (148 covers over layer 120), and having a step portion along at least a portion of the edge of the substrate (Figure 1F: step from 142 to 146),
wherein the cover dielectric layer includes a sub cover dielectric layer (142) conformally covering a side surface of the lower inter-wiring dielectric layer (130), a top surface of the upper inter-wiring dielectric layer (over 120), and inner and bottom surfaces of the isolation recess (Figure 1F).

Regarding claim 14, Yu teaches the isolation recess further extends below the level of the bottom surface of the lower inter-wiring dielectric (130) layer into the device layer (Figure 1F: 202 including 208 and 136).

Regarding claim 15, Yu teaches the lower inter-wiring dielectric layer is a low-k dielectric layer having a lower permittivity than silicon oxide (column 4, lines 31-34; polyimide with a permittivity of 2.78-3.48), and
a permittivity of the upper inter-wiring dielectric layer is greater than a permittivity of the lower inter-wiring dielectric layer (column 3, lines 13-26 and column 3, line 65 – column 4, line 5; silicon oxide with a permittivity of 3.9).

Regarding claim 16, Yu teaches the step portion (Figure 1F: step from 142 to 146) of the cover dielectric layer (148) is at a higher level than a top surface of the lower inter-wiring dielectric layer (208 and 136).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Tsai.
Regarding claim 1, Kuo teaches a semiconductor chip comprising:
a device layer on a substrate (20), the device layer including a plurality of semiconductor devices (column 3, lines 55-57);
a wiring structure (22) and a lower inter-wiring dielectric layer (ILD; column 3, lines 57-61) each on the device layer, the lower inter-wiring dielectric layer surrounding the wiring structure;
an upper inter-wiring dielectric layer (24) on the lower inter-wiring dielectric layer, 
an isolation recess (30; Figure 6) along an edge of the substrate (column 1, lines 20-24; column 6, lines 6-9), the isolation recess formed on a side surface of the lower inter-wiring dielectric layer and a side surface of the upper inter-wiring dielectric layer (Figures 6 and 8A), the isolation recess having a bottom surface at a level that is equal to or lower than a level of a bottom surface of the lower inter-wiring dielectric layer (30; Figure 6); and
a cover dielectric layer (50) covering the side surfaces of the lower inter-wiring dielectric layer and the upper inter-wiring dielectric layer and the bottom surface of the isolation recess.

Thus, Kuo teaches all the limitations of claim 1 with the exception of:
the lower inter-wiring dielectric layer having a lower permittivity than silicon oxide; 
the upper inter-wiring dielectric layer having a permittivity that is equal to or higher than a permittivity of silicon oxide;

However, Tsai teaches an analogous device in which a lower inter-wiring dielectric layer (18L) having a lower permittivity than silicon oxide (column 3, line 58 – column 4, line 3), and an upper inter-wiring dielectric layer (22) having a permittivity that is equal to or higher than a permittivity of silicon oxide (column 4, lines 19-23), for the purpose of utilizing a laser to accurately dice substrates from a wafer such that there is no debris and no cracks formed at the interface of the die and the mold compound layer (column 10, lines 29-31 and 37-43).  It would have been obvious to utilize lower dielectric layer 18 of Tsai as Kuo’s layer 22 (the ILD therein, the particular material therein being unspecified) and upper dielectric layer 22 of Tsai (a non-porous material, column 4, lines 19-23) as Kuo’s layer 40 (a material with good moisture resistance, column 4, lines 40-44) in order to ensure that no debris or cracks are formed during the scribing of the wafer into chips.

The expression
“wherein, in the isolation recess, the side surface of the lower inter-wiring dielectric layer is rougher than the side surface of the upper inter-wiring dielectric layer.”

is taken to be an inherent feature that occurs during the mode of operation of the device.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 

The device, as described above, will function this way due to its physical construction.  Patentable weight can only be ascribed to the physical construction of the device, without regard for the operational mode or features inherent therein. 

Regarding claim 11, Kuo in view of Tsai teaches the wiring structure includes a plurality of wiring layers including a lower wiring layer at the lowest level among the plurality of wiring layers (one of ordinary skill in the art would recognize that although it’s not shown, a wiring which connects circuitry Tsai: 16 to wirings 18M), and 
a top surface of the lower wiring layer (wiring which connects circuitry 16 to wirings 18M) is at the same level as the bottom surface of the lower inter-wiring dielectric layer (18L).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Tsai as applied to claim 11 above and further in view of Yu et al. (US 9,620,488; hereinafter “Yu”).

Regarding claim 12, Kuo in view of Tsai teaches the semiconductor chip of claim 11, but does not explicitly teach a bottom pad on a bottom surface of the substrate; and a through electrode passing through the device layer and the substrate and electrically connecting the lower wiring layer to the bottom pad.
However, Yu teaches an analogous integrated circuit 10 which utilizes similar wiring layers 124, 126, 132 in dielectric layers 126, 130, 134 as those in Kuo, with an upper pad (210) which corresponds to the pad (44) of Kuo, in which a TSV (118) is utilized to connect to backside pad (146) in order to increase integration density of the device (abstract and column 1, lines 7-27).  It would have been obvious to one of ordinary skill in the art to apply the protection layers of Kuo in view of Tsai to the device as taught by Yu in order to achieve a high-integration device with greater protection of wiring layers.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 7 and further in view of Cho et al. of record (US Pub. No. 2018/0261555).

Regarding claim 9, Yu teaches the cover dielectric layer further includes an upper cover dielectric layer (148) covering a portion of the sub cover dielectric layer (142) on the top surface of the upper inter-wiring dielectric layer.  Thus, Yu is shown to teach all the limitations of claim 9 with the exception of the upper cover dielectric layer having a multiple layer in which a layer formed of high-density plasma (HDP), a layer formed of tetraethyl orthosilicate (TEOS), and a layer formed of silicon nitride are sequentially stacked.
Yu teaches that 148 is a passivation layer.  Cho states that protection layer 300 may be a multilayer film in order to increase the protection of the underlying films (paragraph 24) including tetraethyl orthosilicate (TEOS), silicon nitride, a high-density plasma (HDP) oxide, or the like (paragraph 24).  Thus, it would have been obvious to one of ordinary skill in the art to utilize the protection film of Cho as the passivation film of Yu in order to protect the underlying chip.  

Allowable Subject Matter
Claims 17 and 19-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  Nowhere in the prior art is the explicit combination of limitations which includes a semiconductor chip comprising:
a device layer on a substrate that has four sides which form a rectangular shape in a plan view, the device layer including a plurality of semiconductor devices;
a wiring structure and a lower inter-wiring dielectric layer each on the device layer, the lower inter-wiring dielectric layer surrounding the wiring structure;
an upper inter-wiring dielectric layer on the lower inter-wiring dielectric layer;
an isolation recess arranged along the entirety of an edge of the substrate and extending from a top surface of the upper inter-wiring dielectric layer at least to the same level as a bottom surface of the lower inter-wiring dielectric layer;
a pad pattern on the upper inter-wiring dielectric layer and a pad via passing through the upper inter-wiring dielectric layer, the pad via electrically connecting the pad pattern to the wiring structure;
an upper cover dielectric layer filling the isolation recess, covering at least a portion of the top surface of the upper inter-wiring dielectric layer, and having a step portion along at least one of the four sides of the substrate at a level that is higher than a top surface of the lower inter-wiring dielectric layer; and
a groove or a protrusion in a bottom surface of the step portion, along at least one of the four sides of the substrate,
nor did any combination of references show this particular combination of limitations to be obvious to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        


/PHAT X CAO/Primary Examiner, Art Unit 2817